



EIGHTH AMENDMENT AND NINTH WAIVER REGARDING
2013 LOAN AND SECURITY AGREEMENT


THIS EIGHTH AMENDMENT AND NINTH WAIVER REGARDING 2013 LOAN AND SECURITY
AGREEMENT (“Ninth Waiver”) is made as of the 29th day of August, 2016 (the
“Effective Date”) by and among ADA-ES, INC., a Colorado corporation
(“Borrower”), ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation
(“ADES”), and COBIZ BANK, a Colorado corporation, d/b/a COLORADO BUSINESS BANK
(“Lender”).
RECITALS
A.    Borrower, ADES and Lender are parties to that certain 2013 Loan and
Security Agreement dated as of September 19, 2013, as amended by the First
Amendment and Waiver Regarding 2013 Loan and Security Agreement dated as of
December 2, 2013, as further amended by a Waiver Letter dated February 7, 2014,
as further amended by the Second Amendment Regarding 2013 Loan and Security
Agreement dated as of April 3, 2014, as further amendment by the Third Waiver
Regarding 2013 Loan and Security Agreement dated as of June 30, 2014, as further
amended by the Third Amendment and Fourth Waiver Regarding 2013 Loan and
Security Agreement dated as of September 20, 2014, as further amended by the
Fourth Amendment and Fifth Waiver Regarding 2013 Loan and Security Agreement
dated as of December 15, 2014, as further amended by the Fifth Amendment and
Sixth Waiver Regarding 2013 Loan and Security Agreement dated as of May 29,
2015, as further amended by the Sixth Amendment and Seventh Waiver Regarding
2013 Loan and Security Agreement dated as of September 30, 2015, as further
amended by the Seventh Amendment and Eighth Waiver Regarding 2013 Loan and
Security Agreement dated as of May 31, 2016 (as amended, supplemented, modified
and restated from time to time, the “Loan Agreement”).
B.    In accordance with the provisions of the Loan Agreement, Lender has agreed
to waive and amend, for the benefit of Borrower, certain terms and conditions
contained in the Loan Agreement, as specifically provided herein.
C.    ADES wishes to provide its consent to the amendments and waivers set forth
herein.
D.    Other than as defined in this Ninth Waiver, all capitalized terms used in
this agreement without definition shall have the meanings given to such terms in
the Loan Agreement.
NOW THEREFORE, in consideration of the promises and covenants made by Borrower
and contained in this Ninth Waiver and the consent given by ADES herein, Lender
grants the waivers and agrees to the amendments set forth below as of the
Effective Date:
1.Amendment to Definitions. The definition of “Secured Line Termination Date” is
amended and restated to read, in its entirety, as follows:
“Secured Line Termination Date” means November 27, 2016, or such earlier date as
may occur pursuant to Section 8.2 hereof.





--------------------------------------------------------------------------------





2.    Waivers. Lender waives compliance with the provisions of Sections 6.11(b),
6.11(d), 6.12 and 6.13. This waiver is effective through the Secured Line
Termination Date.


3.    No Default. Borrower and ADES hereby certify to Lender that, after giving
effect to the amendments and waivers provided herein, Borrower is in full
compliance with the provisions of the Loan Agreement, and that no Event of
Default will occur as a result of the effects of this Ninth Waiver.


4.    Release of Claims. Borrower and ADES hereby release and forever discharge
Lender, its affiliates, directors, officers, agents, employees, and attorneys
(“Lender Parties”) of and from any and all liability, suits, damages, claims,
counterclaims, demands, reckonings and causes of action, setoffs and defenses,
whether known or unknown, whether arising in law or equity, which any of
Borrower or ADES have, now have or may have in the future against Lender Parties
by reason of any acts, omissions, causes or things arising out of or in any way
related to this Ninth Waiver or the Loan Agreement existing or accrued as of the
date of this Ninth Waiver. This release shall survive the termination of this
Ninth Waiver. Borrower acknowledges that the foregoing release is a material
inducement to Lender’s decision to extend to Borrower the financial
accommodations hereunder and has been relied upon by Lender in its agreement to
enter into this Ninth Waiver.
5.    Fee. Borrower will pay to Lender a fee of Five Thousand Dollars
($5,000.00) for this Ninth Waiver..
6.    Costs. Borrower will pay Lender’s attorneys’ fees for preparation of this
Ninth Waiver.
7.    Miscellaneous.
(a)
The paragraph headings used herein are intended for reference purposes only and
shall not be considered in the interpretation of the terms and conditions
hereof.

(b)
The terms and conditions of this Ninth Waiver shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns.

(c)
This Ninth Waiver may be executed in any number of counterparts, and by Lender,
ADES and Borrower on separate counterparts, each of which, when so executed and
delivered, shall be an original, but all of which shall together constitute one
and the same agreement.

(d)
Except as expressly modified by this Ninth Waiver, the Loan Agreement shall
remain in full force and effect and shall be enforceable in accordance with its
terms.



2



--------------------------------------------------------------------------------





(e)
This Ninth Waiver and the Loan Agreement constitute the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, understandings, and agreements
between such parties with respect to such subject matter.

(f)
This Ninth Waiver, and the transactions evidenced hereby, shall be governed by,
and construed under, the internal laws of the State of Colorado, without regard
to principles of conflicts of law, as the same may from time to time be in
effect, including, without limitation, the Uniform Commercial Code as in effect
in the State of Colorado.

(Signatures on following page)


3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this Ninth
Waiver as of the date first above set forth.




ADA-ES, INC.,
a Colorado corporation





By:
/s/ L. Heath Sampson
Name:
L. Heath Sampson
Title:
CEO





ADVANCED EMISSIONS SOLUTIONS, INC.,
a Delaware corporation





By:
/s/ L. Heath Sampson
Name:
L. Heath Sampson
Title:
CEO





COBIZ BANK,
a Colorado corporation
d/b/a COLORADO BUSINESS BANK





By:
/s/ Paul D. Stanford
 
Paul D. Stanford, Senior Vice President









4

